DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 1/6/2022 has been received and will be entered. The status of the claims as stated in the Remarks do not reflect the claims as filed, at least in that they don’t account for Claims 41-44. As understood:
Claim(s) 1-20 is/are pending.
Claim(s) 1, 3, and 13 is/are currently amended.
Claim(s) 21-44 is/are acknowledged as cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2022 was filed after the mailing date of the Final Office Action on 1/6/2022.  The submission is in compliance with the 

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 1, 2, 3, 4, 7, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”), the traversal is on the grounds that “Herring does not teach ‘subjecting the mixture to irradiation with a laser to convert the feedstock into graphite in the presence of the catalyst’ as recited in claim 1.” (Remarks of 1/6/2022 at 6). In support thereof, a Declaration has filed. Id. 
The Declaration has been considered:
Paragraph 1, foundational information, is acknowledged.
Paragraph 2, foundational information, is acknowledged.
Paragraph 3, foundational information, is acknowledged. The Declarant appears to be an interested party in the outcome of this proceeding. This weighs against the probative value of any opinion expressed in the Declaration. MPEP 716.01(c) III (“In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.”) (emphasis added). 
Paragraph 4 is acknowledged. Paragraph 4 provides certain characterizations of carbon. The Declaration contains footnotes with references to certain documents. These documents appear to have been filed on the IDS dated 1/6/2022. As reflected by the signed IDS, the documents have been considered. 
Paragraph 5 is acknowledged. 
Paragraph 6 is acknowledged. This is discussed below.
Paragraph 7 is acknowledged. This is discussed below.
Paragraph 8 is acknowledged. 
Paragraph 9 is acknowledged. 
Paragraph 10 is acknowledged. This paragraph states “[r]egardless of how Herring describes the nanospheres or layers that make up the nanospheres, neither the nanospheres nor individual layers would be understood as graphitic.” This appears to be contradicted by Herring. Herring et al. are faculty at a research university and describe something – in a peer reviewed publication - as “graphitic.” It seems reasonable to assume they described something as they understood it. Herring states:
“The spheres are derived via the template synthesis of an intermediate structure, a graphitic open Ni-core shell, ONCS.” (Herring at 9916, col. 1) (emphasis added).
“The amorphous carbon produced on charring cellulose becomes graphitic above 2000 °C.7 We employed laser pyrolysis to rapidly pyrolyze the cellulose char and produce graphitic nanostructures.” (Herring at  9916, col. 1) (emphasis added). 
 “This reaction at high laser power, 58.5 W, resulted in the appearance of new peaks in the XRD patterns assigned to nickel metal and graphitic carbon, Figure 2b. Examination of the material by TEM reveals 30 nm particles of pure Ni, a 5-10 nm shell of graphitic carbon, Figure 1b; these graphite encapsulated Ni particles are surrounded by amorphous carbon. Each larger Ni particle formed is clearly the result of the reduction of several of the adjacent smaller NiCl2 particles in the original char. Close examination of a number of the graphitic encapsulated Ni particles reveals that the majority of these structures comprise irregular graphitic ONCS, Figure S5, similar to initial growth models for nanotubes on Fe particles.1a This material was digested in refluxing concentrated nitric acid for 4 h, and the resultant material was washed in deionized water, yielding 100 mg of a black powder on drying.” (Herring at 9917, col. 1) (emphasis added). 
“The XRD of the black powder, Figure 2c, is dominated by peaks assigned to graphitic carbon, some residual nickel metal, and a small amount of an as yet unidentified phase. The only impurities observed by TEM (approximately 1%) are HCNS filled with nickel metal. Line width analysis of the XRD using the Debye-Shearrer equation gives crystallite sizes for the graphite and Ni of 5.2 and 29.4 nm, respectively.” (Herring at 9917, col. 1) (emphasis added). 
“The shells of the nanospheres are composed of highly ordered layers of up to 60 concentric curved graphitic sheets. The spacing of the graphite layers, 0.341 nm, correlates with a temperature of formation of 2250 °C.” (Herring at 9917, col. 1-2) (emphasis added). 
“While the graphitic ONCS are formed at 2250 °C, the conversion to HCNS occurs at 120 °C in refluxing nitric acid. At this time, the detailed mechanism of the ONCS-HCNS conversion under these mild thermal conditions is not fully graphitic ONCS is presumably a facile process. What is less well understood is the mechanism of conversion of the now-empty nanoshells to the lower energy closed spheres. Once formed, the HCNS are stable to the refluxing nitric acid as these structures possess no edge carbons,1c which would be expected to be oxidized under these conditions.2 As the size of the ONCS will depend on the size of the NiCl2 crystallites, the charring conditions, and the laser residence time, it should be possible to produce homogeneous samples of HCNS of controlled and varied sizes.” (Herring at 9917, col. 2) (emphasis added). 
This seems to be objective evidence that one of skill in the art would understand the material taught in Herring as graphite/graphitic, rebutting the statement in the Declaration.
Paragraph 10 states “the only way to produce closed carbon spheres, as done in Herring, would be to produce carbon layers with fullerene like bonding, made of a combination of pentagonal and hexagonal carbon rings as discussed above.” The declaration does not set forth the factual basis for concluding that “the only way” to produce closed carbon spheres is to add pentagons. Any number of references teach spherical graphite/carbon. See e.g. US 2004/0053050 to Guerfi, et al. 
Paragraph 11 is acknowledged. This paragraph states “the Office points to the right hand TEM image of Herring’s Fig. 3 (reproduced below) and asserts this image shows planar, parallel sheet [sic – sheets] of graphite. This is incorrect. … Because the left hand TEM image of Fig. 3 shows nanospheres, the individual layers shown in the right hand TEM image are inherently not planar, parallel sheets of graphene of which the graphite crystal structure are formed, but instead concentrically curved layers, and thus they are not graphite.”  In response, this is rebutted by the 
Paragraph 12 – the penalty of perjury statement – is acknowledged. 
As evidenced above, the Declaration has been considered. The Remarks largely rely on the statements made in the Declaration. (Remarks of 1/6/2022 at 6). All of this has been considered.
In response: the central issue is claim construction and how to construe the term graphite. The Declaration states: 
6. Graphite is a crystalline allotrope of carbon composed of either a series of -A-B-A-B-A-(hexagonal) or -A-B-C-A-B-C-A- (rhombohedral) stacked parallel layered-planes of graphene sheets, each graphene sheet consisting of covalently bonded sp2 hybridized carbon atoms that, unlike fullerenes (discussed further below}, are made of exclusively six-membered (hexagonal) carbon rings.”6 The hexagonal crystal structure of graphite, shown in Figure 2 below exhibits a spacing between layers of 0.335 nm.7


    PNG
    media_image1.png
    418
    404
    media_image1.png
    Greyscale

7. Graphite is a crystalline form of pure carbon, defined both by its composition and its crystal structure. Like graphite, natural and synthetic forms of carbon such as pyrolytic carbon, coke, etc. can exhibit structural similarities to graphite, i.e. some contain some sp2 bonded graphene sheets, with some degree of stacking, and thus considered to be in the graphite family. However, unlike graphite, they do not exhibit the graphite crystal structure, the planar graphene sheets are stacked without regularity due to imperfections such as cross-linking covalent bonds between graphene sheets, graphene sheet rotation or misorientation, and non-parallel adjacent graphene sheet planes. “This random stacking of layers is called turbostratic structure”9

(Declaration ¶¶ 6-7) (emphasis added).
	A reference cited in the latest IDS states:
Graphite is an allotrope of carbon, its ideal structure composed of graphene layers stacked in a 3D crystalline lattice, with the carbon atoms of each layer nested into the center of the sp2 bonded carbon hexagons of adjacent layers. Graphite commonly displays some degree of turbostratic disorder; that is, graphene sheets that are stacked, but adjacent layers are rotated, translated, or otherwise defective, resulting in imperfections in the registry of the layering, with consequently larger interlayer spacing and lack of c-axis crystalline order. While turbostratic carbon can have a lithium gravimetric (per mass) storage capacity that is higher than that of graphite due to its increased porosity, commercial Li-ion batteries exclusively use graphite with extremely low turbostratic disorder as the anode active material due to its superior discharge potentials, better electrical conductivity, higher volumetric capacity, and lower irreversible losses.

Banek, et al., Sustainable Conversion of Lignocellulose to High-Purity, Highly Crystalline Flake Potato Graphite, ACS Sustainable Chem. Eng. 2018; 6: 13199-13207 at 13199, col. 2 – 13200, col. 1 (cited by Applicants, hereinafter “Banek at __”) (emphasis added). 
The last named author in the Banek document would appear to the Declarant. Thus, the Declaration - in attempting to distinguish from a reference in an Office Action - advances a strict definition of graphite (stacked parallel layers, no random/turbostradic stacking, etc.). In a peer-reviewed paper however, this stacking is characterized being part of an “ideal structure,” which suggests that something less than “ideal” is the more the norm. The Banek paper states that graphite commonly displays some degree of turbostratic disorder, and seems to suggest that some degree of “otherwise defective[ness]” can exist in something, and still be called graphite. 
	For completeness, while there seems to be inconsistency between the Declaration and Banek in terms of graphite vs. “ideal” graphite and how much turbostradic disorder is permited, 
	During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." MPEP 2111 (citations omitted). The following from the Specification is identified as relevant as it pertains to graphite:
Various passages refer to “high purity, highly crystalline” graphite. (S. 3: [0052]; 4: [0058], [0060], passim). 
Various passages refer to the d-spacing or layer plane spacing. See (S. 9: [0091] – “(d-spacing 0.3360 nm),” 9: [0092] – “the spacing between individual graphene layers of the graphite is about 0.335 nm,” 10: [0097] – “(d-spacing 0.3356 nm),” 10: [0101] – “(d-spacing 0.3360 nm),” 11: [0106]  - “(d-spacing 0.3355 nm),” 11: [110] – “(d-spacing 0.3356 nm),” 11: [0114] – “(d-spacing 0.3359 nm),” 12: [0118] – “(d-spacing 0.3362 nm),” 12: [0122] – “(d-spacing 0.3354 nm),” 15: [0141] – “The interlayer spacing of graphite formed in Example 13 is 3.3546(5) A, determined by fitting its (002) peak, nearly identical to that of high quality Sri Lanka natural lump graphite,” 16: [0150] – “d-spacing 0.3354 nm),” 17: [0154] – “(d-spacing 0.3354 nm).” 
Various passages refer to XRD data corresponding to crystalline graphite. See e.g. (S. 10: [0097] - “As shown, the produced graphite exhibits reflections with corresponding Miller indices of (002), (100), (101), and (004) indicative of crystalline graphite.”), (S. 10-11: [0106] – “As shown, the produced graphite exhibits reflections with 
The Specificaiton discusses turbostratic carbon, stating “This shows a very low degree of turbostratic disorder or equivalently a very high degree of 3D graphitic order, which can be estimated to be >99.3% using the formula g=(3.44-d002)/(3.44-3.354).” (S. 15: [0141]). 
The specification discusses purity, stating “[e]xample 13 graphite is nearly 100% carbon.” (S. 15: [0144]). 
While there is some disagreement with how those of skill in the art use the term “graphite” and “graphitic,” what is reasonably clear from the references identified above, the Declaration, and the Specification is that there is a spectrum of materials that can be considered graphitic. It is also reasonably clear – at least from the d-spacing or interlayer spacing – that the material disclosed in the Specification is “more graphitic” or more “approaching the ideal structure” of graphite than that taught by Herring. Thus, the claims are construed as requiring a degree of graphitization closer to “ideal” graphite than to whatever is taught by Herring. The rejection is WITHDRAWN.  
II. With respect to the rejection of Claim(s) 3  under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) Zaghib, et al., Purifcation process of natural graphite as anode for Li-ion batteries: chemical versus thermal, Journal of Power Sources 2003; 119-121: 8-15 (hereinafter “Zaghib at __”), the rejection is WITHDRAWN in view of the discussion above. 

III. With respect to the rejection of Claim(s) 5 under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) US 2015/0064092 to Noyes, the rejection is WITHDRAWN in view of the discussion above. 
IV. With respect to the rejection of Claim(s) 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) “Avicel,” accessed online at: https://www.pharma.dupont.com/pharmaceutical-brands/avicelr-for-solid-dose-forms.html on 4/14/2021 (hereinafter “Avicel at __”) to show a state of fact, the rejection is WITHDRAWN in view of the discussion above.
V. With respect to the rejection of Claim(s) 9-10 under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) WO 2016/133751 to Tour, et al., the rejection is WITHDRAWN in view of the discussion above.  
VI. With respect to the rejection of Claim(s) 1, 2, 3, 4, 7, 8, 11, 12, 14, 17, and 18 under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) Oya, et al., Review Phenomena of catalytic graphitization, Journal of Materials Science 
VII. With respect to the rejection of Claim(s) 3 and 13  under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) Oya, et al., Review Phenomena of catalytic graphitization, Journal of Materials Science 1982; 17: 309-322 (hereinafter “Oya at __”), and further in view of: (ii) Zaghib, et al., Purifcation process of natural graphite as anode for Li-ion batteries: chemical versus thermal, Journal of Power Sources 2003; 119-121: 8-15 (hereinafter “Zaghib at __”), the rejection is WITHDRAWN in view of the discussion above.
VIII. With respect to the rejection of Claim(s) 5 and 15  under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) Oya, et al., Review Phenomena of catalytic graphitization, Journal of Materials Science 1982; 17: 309-322 (hereinafter “Oya at __”), and further in view of: (ii) US 2015/0064092 to Noyes, the rejection is WITHDRAWN in view of the discussion above.
IX. With respect to the rejection of Claim(s) 6-7 and 16-17 under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) Oya, et al., Review Phenomena of catalytic graphitization, Journal of Materials Science 1982; 17: 309-322 
X. With respect to the rejection of Claim(s) 9-10 and 19-20 under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) Oya, et al., Review Phenomena of catalytic graphitization, Journal of Materials Science 1982; 17: 309-322 (hereinafter “Oya at __”), and further in view of: (ii) WO 2016/133751 to Tour, et al., the rejection is WITHDRAWN in view of the discussion above.
XI. With respect to the rejection of Claim(s) 21, 23, 25, 26, 27, 28, 29, and 43 under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0234200 to Tour, et al., the rejection is mooted by cancellation and is accordingly WITHDRAWN. 
XII. With respect to the rejection of Claim(s) 21, 23, 25, 26, 27, 28, 29, and 43 under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al., the rejection is mooted by cancellation and is accordingly WITHDRAWN.
XIII. With respect to the rejection of Claim 22 under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of: (i) Zaghib, et al., Purifcation process of natural graphite as anode for Li-ion batteries: chemical versus thermal, Journal of Power Sources 2003; 119-121: 8-15 (hereinafter “Zaghib at __”), the rejection is mooted by cancellation and is accordingly WITHDRAWN.

XIV. With respect to the rejection of Claim 22 under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of:  (i) US 2015/0064092 to Noyes, the rejection is mooted by cancellation and is accordingly WITHDRAWN.  
XV. With respect to the rejection of Claim 30 under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of: (ii) WO 2016/133751 to Tour, et al., the rejection is mooted by cancellation and is accordingly WITHDRAWN.  
XVI. With respect to the rejection of Claim 31, 33, 35, 36, 37, 38, and 39 under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of: (i) Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”), the rejection is mooted by cancellation and is accordingly WITHDRAWN.
XVII. With respect to the rejection of Claim(s) 32 under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of: (i) Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”), and further in view of: (ii) Zaghib, et al., Purifcation process of natural graphite as anode for Li-ion batteries: chemical versus thermal, Journal of Power Sources 2003; 119-121: 8-15 (hereinafter “Zaghib at __”), the rejection is mooted by cancellation and is accordingly WITHDRAWN.
XVIII. With respect to the rejection of Claim(s) 34 under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of (i) Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”), and further in view of: (ii) US 2015/0064092 to Noyes, , the rejection is mooted by cancellation and is accordingly WITHDRAWN.  
XIX. With respect to the rejection of Claim(s) 40 under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of: (i) Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”), and further in view of: (ii) WO 2016/133751 to Tour, et al., the rejection is mooted by cancellation and is accordingly WITHDRAWN.  

Allowable Subject Matter
I. Claims 1-20 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,262,942 to Wagner, et al. 
US 2006/0137487 to McKinnon, et al. 

	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736